Exhibit 10.1

ELECTROGLAS, INC.,

as the Company

and

BUYERS,

as defined herein

SECURITIES PURCHASE AGREEMENT

Dated as of March 21, 2007

6.25% Convertible Senior Subordinated Secured Notes due 2027



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1.

   PURCHASE AND SALE OF NOTES.    1

SECTION 2.

   BUYER’S REPRESENTATIONS AND WARRANTIES.    2

SECTION 3.

   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.    6

SECTION 4.

   COVENANTS.    15

SECTION 5.

   TRANSFER AGENT INSTRUCTIONS.    20

SECTION 6.

   CONDITIONS TO THE COMPANY’S OBLIGATION TO CLOSE.    20

SECTION 7.

   CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.    21

SECTION 8.

   INDEMNIFICATION.    22

SECTION 9.

   MISCELLANEOUS.    23

SCHEDULES

 

Schedule 3(a)

  Subsidiaries  

Schedule 3(c)

  Capitalization  

Schedule 3(e)

  Conflicts  

Schedule 3(g)

  Litigation  

Schedule 3(i)

  Intellectual Property Rights  

Schedule 3(l)

  Tax Status  

Schedule 3(p)

  Transactions with Affiliates  

Schedule 3(r)

  Absence of Certain Changes  

Schedule 3(aa)

  Ranking of Notes  

Schedule A

  Company Wire Instructions  

Schedule B

  Buyer Reimbursement Schedule  

EXHIBITS

 

Exhibit A

  Schedule of Buyers  

Exhibit B

  Form of Note  

Exhibit C

  Form of Indenture  

Exhibit D

  Form of Registration Rights Agreement  

Exhibit E

  Form of Irrevocable Transfer Agent Instructions  

Exhibit F

  Form of Company Counsel Opinion  

Exhibit G

  Schedule of Fees  



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 21,
2007, by and among Electroglas, Inc., a Delaware corporation (the “Company”),
and the Buyers listed on the Schedule of Buyers attached hereto as Exhibit A
(individually, a “Buyer” and, collectively, the “Buyers”).

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

A. In accordance with the terms and conditions of this Agreement, the Company
has agreed to issue and sell, and the Buyers have agreed to purchase in the
aggregate, (i) Twenty-Five Million Seven Hundred Fifty Thousand United States
Dollars ($25,750,000) principal amount of the Company’s 6.25% Convertible Senior
Subordinated Secured Notes due 2027 (such Convertible Senior Subordinated
Secured Notes, substantially in the form attached hereto as Exhibit B to the
Indenture (as defined below), as such form of note may be amended, modified or
supplemented from time to time in accordance with the terms thereof, the
“Notes”), which shall be convertible into shares of the common stock, $0.01 par
value per share (the “Common Stock”), of the Company (such shares, the
“Conversion Shares”). The Notes are being issued pursuant to an Indenture, to be
dated as of the Closing Date (as defined below) (the “Indenture”), by and
between the Company and The Bank of New York Trust Company, N.A., as trustee
(the “Trustee”), substantially in the form attached hereto as Exhibit C.

B. On the Closing Date, the parties hereto shall execute and deliver a
Registration Rights Agreement substantially in the form attached hereto as
Exhibit D (as the same may be amended, modified or supplemented from time to
time in accordance with the terms thereof, the “Registration Rights Agreement”),
pursuant to which the Company shall agree to provide the Buyers with the benefit
of certain registration rights under the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder (the “Securities Act”) and
applicable state securities laws, on the terms and subject to the conditions set
forth therein.

NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

SECTION 1. Purchase and Sale of Notes.

(a) Purchase of Notes. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 6 and 7 of this Agreement, the Company shall issue and
sell to each Buyer, and each Buyer severally and not jointly agrees to purchase
from the Company, the respective principal amount of Notes set forth opposite
such Buyer’s name on the Schedule of Buyers attached hereto as Exhibit A (the
“Closing”). The Company shall issue to each Buyer One Thousand United States
Dollars ($1,000) principal amount of the Notes for each One Thousand United
States Dollars ($1,000) tendered by each such Buyer (representing an aggregate
of $25,750,000 in principal amount of Notes being purchased by all of the
Buyers).

(b) The Closing. The date and time of the Closing (the “Closing Date”) shall be
10:00 a.m., San Francisco time, on March 26, 2007, subject to the satisfaction
(or waiver) of the conditions set forth in Sections 6 and 7 of this Agreement.
The Closing shall occur on the Closing Date at the offices of Morrison &
Foerster LLP, 755 Page Mill Road, Palo Alto, California.

(c) Form of Payment. On the Closing Date, (i) each Buyer shall pay the Company
for the Notes to be issued and sold to such Buyer on the Closing Date, by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions attached hereto on Schedule A, (ii) the Company shall
reimburse each Buyer for its reasonable expenses to the extent required by
Section 4(i) of this Agreement as set forth on the Buyer reimbursement schedule
attached hereto on Schedule B, and (iii) the Company shall issue to each Buyer
properly authenticated Notes (in the denominations of not less than One Thousand
United States Dollars ($1,000) as such



--------------------------------------------------------------------------------

Buyer shall reasonably request) representing the principal amount of Notes which
such Buyer is then purchasing hereunder, duly executed on behalf of the Company
and registered in the name of such Buyer, provided, that Notes eligible for
services through The Depository Trust Company (“DTC”) shall be issued,
countersigned, registered and delivered in global certificate form through the
facilities at DTC in such names and denominations as each Buyer shall specify.

SECTION 2. Buyer’s Representations and Warranties. Each Buyer represents and
warrants to the Company with respect to only itself that as of the date hereof:

(a) Investment Purpose. Such Buyer is acquiring the Notes for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted from
registration under the Securities Act; provided, however, that by making the
representations herein, such Buyer does not agree to hold any of the Notes, the
shares of Common Stock issued upon conversion of the Notes (and any associated
preferred stock purchase rights), including any Additional Shares (as defined in
the Indenture) and shares of Common Stock issued in payment of the Company
Conversion Provisional Payment (as defined in the Indenture) (collectively, the
“Conversion Shares” and, together with the Notes and the Note Guarantees (as
defined in the Indenture), the “Securities”) for any minimum or other specific
term and reserves the right to dispose of the Securities at any time; provided,
further, that such disposition shall be in accordance with or pursuant to a
registration statement or an exemption under the Securities Act.

(b) Accredited Investor and Qualified Institutional Buyer Status. Such Buyer is
an “accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act and a “qualified institutional buyer” as that term is
defined in Rule 144A(a) under the Securities Act as of the date of this
Agreement.

(c) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and such Buyer’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Buyer set forth herein and in the applicable Note in
order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire the Securities.

(d) Information. Such Buyer believes it (i) has been furnished with or believes
it has had full access to all of the information that it considers necessary or
appropriate for deciding whether to purchase the Securities, (ii) has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities, (iii) can bear the
economic risk of a total loss of its investment in the Notes and (iv) has such
knowledge and experience in business and financial matters so as to enable it to
understand the risks of and form an investment decision with respect to its
investment in the Securities. Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall limit, modify, amend or affect the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document and the Buyer’s right to rely thereon.

(e) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(f) Transfer or Resale. Such Buyer understands that, except as provided in the
Registration Rights Agreement, the Securities have not been registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred without registration under the Securities Act or
an exemption therefrom and that, in the absence of an effective registration
statement under the Securities Act, such Securities may only be sold under
certain circumstances as set forth in the Securities Act. In that connection,
such Buyer is aware of Rule 144 and the provisions thereof.

 

2



--------------------------------------------------------------------------------

(g) Legends.

(1) Such Buyer understands that, except as otherwise set forth below, until two
(2) years after the original issuance date of the Notes, any certificate
evidencing such Note (and all securities issued in exchange therefor or in
substitution thereof, other than Common Stock, if any, issued upon conversion
thereof, which shall bear the legend set forth in Section 2(g)(2) of this
Agreement, if applicable) shall bear a legend in substantially the following
form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION THEREFROM. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

The Company may place the following legend on any Note, as appropriate, held by
or transferred to an “affiliate” (as defined in Rule 501(b) of Regulation D
under the Securities Act) of the Company:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A VALID EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

The legends set forth above shall be removed and the Company shall issue a new
Note of like tenor and aggregate principal amount or number of shares, as
appropriate, and which shall not bear the restrictive legends required by this
Section 2(g)(1), (i) if such Notes are registered for resale under the
Securities Act, (ii) if, in connection with a sale transaction, such holder
provides the Company with an opinion of counsel reasonably acceptable to the
Company to the effect that such sale, assignment or transfer of the Notes may be
made without registration under the Securities Act, or (iii) upon expiration of
the two-year period under Rule 144(k) under the Securities Act (or any successor
rule) if the holder of the Securities certifies that it has not been an
“affiliate” (as defined in Rule 501(b) of Regulation D under the Securities Act)
during the preceding three (3) months.

(2) Such Buyer understands that any stock certificate representing Conversion
Shares shall bear a legend in substantially the following form (unless (i) such
Conversion Shares have been registered pursuant to an effective registration
statement, (ii) such Conversion Shares have been, or are being, transferred or
sold pursuant to the exemption from registration provided by Rule 144 under the
Securities Act, (iii) such Conversion Shares may be transferred pursuant to Rule
144(k) under the Securities Act (or any successor rule), or (iv) unless
otherwise agreed by the Company in writing with written notice to the transfer
agent):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS
OR AN EXEMPTION THEREFROM. THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY THE SECURITIES.

 

3



--------------------------------------------------------------------------------

The Company may instruct the transfer agent to place the following legend on any
certificate evidencing shares of Common Stock held by or transferred to an
“affiliate” (as defined in Rule 501(b) of Regulation D under the Securities Act)
of the Company:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE HELD BY A PERSON WHO MAY BE
DEEMED TO BE AN AFFILIATE OF THE ISSUER FOR PURPOSES OF RULE 144 PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY BE
SOLD ONLY IN COMPLIANCE WITH RULE 144, PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO A VALID EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

The legends set forth above shall be removed and the Company shall issue the
relevant Securities without such legends to the holder of the Securities upon
which it is stamped, (i) if such Securities are registered for resale under the
Securities Act, (ii) if, in connection with a sale transaction, such holder
provides the Company with an opinion of counsel reasonably acceptable to the
Company to the effect that such sale, assignment or transfer of the Securities
may be made without registration under the Securities Act, (iii) upon expiration
of the two-year period under Rule 144(k) under the Securities Act (or any
successor rule) if the holder of the Securities certifies that it has not been
an “affiliate” (as defined in Rule 501(b) of Regulation D under the Securities
Act) during the preceding three (3) months or (iv) if the holder of the
Securities provides the Company with reasonable assurance that the Securities
have been, or are being, transferred or sold pursuant to Rule 144 under the
Securities Act (or any successor rule).

(3) Such Buyer understands that, in the event Rule 144(k) as promulgated under
the Securities Act (or any successor rule) is amended to change the two-year or
three-month periods under Rule 144(k) (or the corresponding periods under any
successor rule), (i) each reference in Sections 2(g)(1) and 2(g)(2) of this
Agreement to “two (2) years” or the “two-year period” and to “three (3) months”
shall be deemed for all purposes of this Agreement to be references to such
changed period or periods, and (ii) all corresponding references in the Notes
shall be deemed for all purposes to be references to the changed period or
periods, provided that such changes shall not become effective if they are
otherwise prohibited by, or would otherwise cause a violation of, the
then-applicable federal securities laws.

(h) Authorization; Enforcement; Validity. This Agreement and the Registration
Rights Agreement have been duly and validly authorized on behalf of such Buyer.
This Agreement has been, and on the Closing Date the Registration Rights
Agreement shall have been, duly executed and delivered on behalf of such Buyer.
This Agreement is, and on the Closing Date the Registration Rights Agreement
will be, a valid and binding agreement of such Buyer, enforceable against such
Buyer in accordance with its terms, except (i) as rights to indemnification and
contribution may be limited by federal or state securities laws and policies
underlying such laws and (ii) as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies

(i) Residency. Such Buyer is a resident of that country or state specified in
its address on the Schedule of Buyers attached hereto as Exhibit A.

(j) No Conflicts. The execution and performance by such Buyer of this Agreement
and the Registration Rights Agreement do not conflict with any agreement to
which such Buyer is a party or is bound thereby, any court order or judgment
addressed to such Buyer or the constituent documents of such Buyer except for
such conflicts which would not, individually or in the aggregate, have a
material adverse effect on such Buyer’s authority or ability to perform its
obligations under this Agreement or the Registration Rights Agreement.

 

4



--------------------------------------------------------------------------------

(k) Conversion Limitation. (A) Subject to such Buyer’s election on the
applicable signature page hereto to be governed by this Section 2(k)(A), such
Buyer hereby agrees that in no event will it convert, and the Company will not
honor any conversion request presented to it that requests the conversion of nor
shall the Company require or cause the conversion of or otherwise issue any
shares in respect of, any of the Notes to the extent that such conversion or
issuance would result in (x) the number of shares of Common Stock beneficially
owned by such Buyer and its affiliates (other than the shares issuable upon the
conversion of the remaining unconverted portion of any Notes held by such Buyer
and its affiliates and any shares which would otherwise be deemed beneficially
owned except for being subject to a limitation on conversion analogous to the
limitation contained in this Section 2(k)(A)), being in excess of 9.99% of the
number of shares of Common Stock then issued and outstanding (after giving
effect to such conversion), it being the intent of the Company and the Buyers
that no Buyer electing to be governed by this Section 2(k)(A) be deemed at any
time to have (alone or with its affiliates) the power to vote or dispose of
greater than 9.99% of the number of shares of Common Stock issued and
outstanding. As used herein, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”). To the extent that the limitation contained in this Section 2(k)(A)
applies (and without limiting any rights the Company may otherwise have), the
Company may rely on such Buyer’s determination of whether the Notes are
convertible pursuant to the terms hereof, the Company having no obligation
whatsoever to verify or confirm the accuracy of such determination, and the
submission of the Conversion Notice (as that term is defined in the Note) by
such Buyer shall be deemed to be such Buyer’s representation that the Notes
specified therein are convertible pursuant to the terms hereof. Nothing
contained herein shall be deemed to restrict the right of such Buyer to convert
the Notes at such time as the conversion thereof will not violate the provisions
of this Section 2(k)(A). By written notice to the Company, such Buyer may
increase or decrease the maximum percentage stated in this paragraph to any
other percentage not in excess of 9.99% specified in such notice; provided that
(i) any such increase will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company, and (ii) any such increase or
decrease will apply only to such Buyer and not to any other holder of Notes.
Notwithstanding anything to the contrary, this Section shall not apply to such
Buyer unless such Buyer has elected to be governed by this Section by so
indicating on the signature page.

(B) Subject to such Buyer’s election on the applicable signature page hereto to
be governed by this Section 2(k)(B), such Buyer hereby agrees that in no event
will it convert, and the Company will not honor any conversion request presented
to it that requests the conversion of nor shall the Company require or cause the
conversion of or otherwise issue any shares in respect of, any of the Notes to
the extent that such conversion or issuance would result in the number of shares
of Common Stock beneficially owned by such Buyer and its affiliates (other than
the shares issuable upon the conversion of the remaining unconverted portion of
any Notes held by such Buyer and its affiliates and any shares which would
otherwise be deemed beneficially owned except for being subject to a limitation
on conversion analogous to the limitation contained in this Section 2(k)(B)),
being in excess of 4.99% of the number of shares of Common Stock then issued and
outstanding (after giving effect to such conversion), it being the intent of the
Company and the Buyers that no Buyer electing to be governed by this
Section 2(k)(B) be deemed at any time to have (alone or with its affiliates) the
power to vote or dispose of greater than 4.99% of the number of shares of Common
Stock issued and outstanding. As used herein, beneficial ownership shall be
determined in accordance with Section 13(d) of the Exchange Act. To the extent
that the limitation contained in this Section 2(k)(B) applies (and without
limiting any rights the Company may otherwise have), the Company may rely on the
Buyer’s determination of whether the Notes are convertible pursuant to the terms
hereof, the Company having no obligation whatsoever to verify or confirm the
accuracy of such determination, and the submission of the Conversion Notice (as
that term is defined in the Note) by the Buyer shall be deemed to be the Buyer’s
representation that the Notes specified therein are convertible or exercisable
pursuant to the terms hereof. Nothing contained herein shall be deemed to
restrict the right of a Buyer to convert the Notes at such time as the
conversion thereof will not violate the provisions of this Section 2(k)(B). By
written notice to the Company, the Buyer may increase or decrease the maximum
percentage stated in this paragraph to any other percentage not in excess of
4.99% specified in such notice; provided that (i) any such increase will not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company, and (ii) any such increase or decrease will apply only to the Buyer and
not to any other holder of Notes. Notwithstanding anything to the contrary, this
Section shall not apply to a Buyer unless the Buyer has elected to be governed
by this Section by so indicating on the signature page.

 

5



--------------------------------------------------------------------------------

(l) Additional Acknowledgement. Such Buyer acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, the Indenture, the Notes, the Registration Rights Agreement that it
has independently determined to enter into the transactions contemplated hereby
and thereby, that it is not relying on any advice from or evaluation by any
other Buyer, and that it is not acting in concert with any other Buyer in
purchasing the Securities offered hereunder.

(m) General Solicitation. Such Buyer acknowledges it is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar.

(n) Certain Trading Activities. Such Buyer acknowledges it has not directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with such Buyer, engaged in any purchase or sale transactions in
the securities of the Company (including, without limitations, any Short Sales
(as defined below) involving the Company’s securities) since the time that such
Buyer was first contacted by the Company or Piper regarding the investment
transaction contemplated hereby. Such Buyer covenants that neither it nor any
person acting on its behalf or pursuant to any understanding with it will engage
in any purchase or sale transactions in the securities of the Company (including
Short Sales) prior to the time that the transactions contemplated by this
Agreement are publicly disclosed. As used herein, “Short Sales” shall include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, swaps and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

Such Buyer’s representations and warranties made in this Section 2 are made
solely for the purpose of permitting the Company to make a determination that
the offer and sale of the Notes pursuant to this Agreement complies with
applicable U.S. federal and state securities laws and not for any other purpose.
Accordingly, the Company shall not rely on such representations and warranties
for any other purpose.

SECTION 3. Representations and Warranties of the Company. The Company represents
and warrants to Piper and each of the Buyers that as of the date hereof and as
of the Closing Date:

(a) Organization and Qualification. The Company and its “Subsidiaries” (which,
for purposes of this Agreement, means any entity in which the Company, directly
or indirectly, owns or controls 10% or more of the ordinary voting power,
capital stock or other equity or similar interests) are corporations,
partnerships or limited liability companies duly organized and validly existing
in good standing under the laws of the jurisdiction in which they are
incorporated or organized, and have the requisite corporate, limited liability
company or partnership power and authorization to own their properties and to
carry on their business as now being conducted. Copies of the Company’s
Certificate of Incorporation and Bylaws, and all amendments thereto, have been
filed as exhibits to the Company’s SEC Documents (as defined in Section 3(f) of
this Agreement), are in full effect and have not been modified. Each of the
Company and its Subsidiaries is duly qualified as a foreign corporation,
partnership or limited liability company to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted and proposed to be conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect. As used in this
Agreement, “Material Adverse Effect” means any material adverse effect on
(i) the business, properties, assets, operations, results of operations or
financial condition of the Company and its Subsidiaries, taken as a whole,
(ii) the transactions contemplated hereby or by the agreements and instruments
to be entered into in connection herewith, or (iii) the authority or ability of
the Company to perform its obligations under the Transaction Documents (as
defined below). A complete list of Subsidiaries is set forth on Schedule 3(a).

(b) Authorization; Enforcement; Validity. Each of the Company and the Guarantors
(as applicable) has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement, the Indenture, the Notes, the
Registration Rights Agreement, the Irrevocable Transfer Agent Instructions (as
defined in Section 5 of this Agreement) and each of the other agreements entered
into by the parties hereto in connection with

 

6



--------------------------------------------------------------------------------

the transactions contemplated by this Agreement, including, without limitation,
the Security Agreement (the “Security Agreement”) by and among the Company, the
Guarantors and the Trustee, and the Intercreditor and Subordination Agreement
(the “Intercreditor Agreement”) by and among the Company, the Trustee and
Comerica Bank (collectively, the “Transaction Documents”), and to issue and sell
the Securities in accordance with the terms hereof and thereof. The execution
and delivery of the Transaction Documents by the Company and the Guarantors (as
applicable) and the consummation by it of the transactions contemplated hereby
and thereby, including, without limitation, the issuance and repayment of the
Notes, the reservation for issuance and the issuance of the Conversion Shares
issuable upon conversion thereof, and the registration for resale of the
Registrable Securities (as such term is defined in the Registration Rights
Agreement), have been duly authorized by the Company’s Board of Directors and
the boards of directors of each of the Guarantors, and no further consent or
authorization is required of the Company’s Board of Directors or stockholders or
the boards of directors, members, managers, partners, stockholders or other
equity holders of any of the Guarantors. This Agreement has been duly executed
and delivered by the Company, and as of the Closing Date each of the Transaction
Documents shall have been duly executed and delivered by the Company and each of
the Guarantors (as applicable). This Agreement constitutes the valid and binding
obligation of the Company enforceable against the Company, in accordance with
its terms, except (i) as rights to indemnification and contribution may be
limited by federal or state securities laws and policies underlying such laws
and (ii) as such enforceability may be limited by general principles of equity
or applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. As of the Closing Date, each of the Transaction Documents
shall constitute the valid and binding obligations of the applicable Company and
each of the Guarantors (as applicable) enforceable against the Company and the
Guarantors (as applicable) in accordance with their terms, except (i) as rights
to the indemnification and contribution may be limited by federal or state
securities laws and policies underlying such laws and (ii) as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.

(c) Capitalization. The capitalization of the Company is as set forth on
Schedule 3(c). All of the Company’s outstanding shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable and were
issued in accordance with applicable federal and state securities laws. The
Company’s Common Stock is registered pursuant to Section 12(g) of the Exchange
Act and is listed for trading on the Principal Market (as defined in
Section 4(f) of this Agreement). Except as set forth in this Agreement, the
Indenture, the Registration Rights Agreement and as set forth on Schedule 3(c),
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances; (ii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries; (iii) there
are no outstanding debt securities, notes, credit agreements, credit facilities
or other agreements, documents or instruments evidencing indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no amounts outstanding
under, and there will be no amounts due upon termination of, any credit
agreement or credit facility; (v) there are no Liens (as defined in the
Indenture) on any of the Company’s or any of its Subsidiaries’ assets (other
than Permitted Liens (as defined in the Indenture)); (vi) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of its securities under the Securities
Act; (vii) there are no outstanding securities or instruments of the Company or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (viii) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement;
(ix) the Company does not have any stock appreciation rights or “phantom” stock
plans or agreements or any similar plan or agreement; (x) to the Company’s
knowledge, (A) no current or former officer or director who individually owns
one percent (1%) or more of the Company’s outstanding capital stock or (B) other

 

7



--------------------------------------------------------------------------------

beneficial owner of five percent (5%) or more of the Company’s outstanding
capital stock, has pledged shares of the Company’s capital stock in connection
with a margin account or other loan secured by such capital stock; (xi) the
Company and its Subsidiaries have no liabilities or obligations required to be
disclosed in the SEC Documents but not so disclosed in the SEC Documents, other
than those incurred in the ordinary course of the Company’s or its Subsidiaries’
respective businesses and which, individually or in the aggregate, do not and
would not have a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole; and (xii) the Company does not have outstanding stockholder
purchase rights or “poison pill” or any similar arrangement in effect giving any
person or entity the right to purchase any equity interest in the Company upon
the occurrence of certain events.

(d) Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms of the applicable Transaction Documents,
shall be (i) validly issued, fully paid and non-assessable and (ii) free from
all taxes, liens and charges with respect to the issuance thereof, other than
any liens or encumbrances created by or imposed by the Buyers, and shall not be
subject to preemptive rights or other similar rights of stockholders of the
Company. As of the Closing, at least 14,025,544 shares of Common Stock (subject
to adjustment pursuant to the Company’s covenant set forth in Section 4(e) of
this Agreement) will have been duly authorized and reserved for issuance upon
conversion of the Notes. Upon conversion in accordance with the terms of the
Notes, the Conversion Shares will be validly issued, fully paid and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof, other than any liens or encumbrances created by or imposed by the
Buyers, with the holders being entitled to all rights accorded to a holder of
Common Stock. Subject to the accuracy of the representations and warranties of
each of the Buyers in this Agreement, the issuance by the Company, or a
Guarantor, as the case may be, of the Securities is exempt from registration
under the Securities Act and applicable state securities laws.

(e) No Conflicts. Except as disclosed in Schedule 3(e), the execution, delivery
and performance of the Transaction Documents by the Company and the Guarantors
(as applicable) the consummation by the Company and the Guarantors (as
applicable) of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of the Notes and the reservation for issuance
and issuance of the Conversion Shares will not (i) result in a violation of the
Company’s Certificate of Incorporation or Bylaws or the charter, by-laws or
other organizational documents of any of the Subsidiaries; (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, except
for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect; or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected. Neither
the Company nor any of its Subsidiaries is in violation of any material term of,
or in default under, its Certificate of Incorporation, Bylaws or their
organizational charter or bylaws, respectively. Neither the Company nor any of
its Subsidiaries is in violation of any term of or, in default under, any
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except where such violations and defaults would not result,
either individually or in the aggregate, in a Material Adverse Effect. The
business of the Company and its Subsidiaries is not being conducted in violation
of any law, ordinance or regulation of any governmental entity, except where
such violations would not result, either individually or in the aggregate, in a
Material Adverse Effect. Except as specifically contemplated by this Agreement,
as required under the Securities Act or as required by Blue Sky filings (but
only to the extent that such filings may be made after the Closing), neither the
Company nor any of the Guarantors is required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency or other person
or entity in order for it to execute, deliver or perform any of its obligations
under or contemplated by the Transaction Documents. Except as disclosed in
Schedule 3(e) of this Agreement, all consents, authorizations, orders, filings
and registrations which either the Company or any of the Guarantors is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof and copies of such consents, authorizations, orders,
filings and registrations have been delivered to the Buyers. The Company is not
in violation of the listing requirements of the Principal Market, and has no
knowledge

 

8



--------------------------------------------------------------------------------

of any facts which could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. The Company and
its Subsidiaries are not in violation of any covenants or other terms of its
outstanding indebtedness for borrowed money. The Company and its Subsidiaries
are currently unaware of any facts or circumstances which might give rise to any
of the foregoing events set forth in this paragraph.

(f) SEC Documents; Financial Statements. Since January 1, 2004, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Securities and Exchange Commission (the
“Commission”) pursuant to the reporting requirements of the Exchange Act, and
the rules and regulations promulgated thereunder (all of the foregoing filed
prior to or on the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference therein
being hereinafter referred to as the “SEC Documents”). As of the date of filing
of such SEC Documents, each such SEC Document, as it may have been subsequently
amended by filings made by the Company with the Commission prior to the date
hereof, complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the Commission promulgated thereunder
applicable to each SEC Document. None of the SEC Documents, as of the date filed
and as they may have been subsequently amended by filings made by the Company
with the Commission prior to the date hereof, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of their respective
dates, the financial statements of the Company included in the SEC Documents
complied as to form in all material respects with applicable accounting
requirements and published rules and regulations of the Commission with respect
thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied in the United
States (“GAAP”), during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto, or (ii) in the case
of unaudited interim statements, to the extent they may exclude footnotes or may
be condensed or summary statements), correspond to the books and records of the
Company and fairly present in all material respects the financial position of
the Company and its Subsidiaries as of the dates thereof and the results of
operations and cash flows for the periods then ended. BDO Seidman are
independent public accountants as required by the Exchange Act. The Company is
not aware of any issues raised by the Commission with respect to any of the SEC
Documents that have not been resolved in the ordinary course of review. No other
written information provided by or on behalf of the Company to the Buyers which
is not included in the SEC Documents, including, without limitation, information
referred to in Section 2(d) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they are
or were made, not misleading. The Company satisfies the requirements for use of
Form S-3 for registration of the resale of Registrable Securities (as that term
is defined in the Registration Rights Agreement) and does not have any knowledge
or reason to believe that it does not satisfy such requirements or have any
knowledge of any fact which would reasonably result in its not satisfying such
requirements. The Company is not required to file, and will not be required to
file, any agreement, note, lease, mortgage, deed or other instrument entered
into prior to the date hereof and to which the Company is a party or by which
the Company is bound which has not been previously filed as an exhibit to its
reports filed with the Commission under the Exchange Act, except for those
Transaction Documents required to be filed following execution and delivery.
Except for the issuance of the Notes contemplated by this Agreement, no event,
liability, development or circumstance has occurred or exists, or is currently
contemplated to occur, with respect to the Company or its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws and which has not been publicly disclosed. The Company has no
reason to believe that its independent auditors will withhold their consent to
the inclusion of their audit opinion concerning the Company’s financial
statements which shall be included in the Registration Statement (as such term
is defined in the Registration Rights Agreement). Neither the Company nor, to
the knowledge of the Company, any director, officer or employee, of the Company,
has received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or its internal accounting controls, including any complaint,
allegation, assertion or claim that the Company has engaged in questionable
accounting or auditing practices. No attorney representing the Company, whether
or not employed by the Company, has reported evidence of a material violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Company’s Board of
Directors or any

 

9



--------------------------------------------------------------------------------

committee thereof or to any director or officer of the Company pursuant to
Section 307 of the Sarbanes-Oxley Act of 2002, and the Commission’s rules and
regulations promulgated thereunder. There have been no internal investigations
regarding accounting or revenue recognition discussed with, reviewed by or
initiated at the direction of the chief executive officer, principal financial
officer, the Company’s Board of Directors or any committee thereof.

(g) Absence of Litigation. Except as set forth on Schedule 3(g), there is no,
nor has there been during the past three years, any action, suit, proceeding,
inquiry or investigation (“Material Litigation”) before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened against the
Company or any of its Subsidiaries or any of the Company’s or the Subsidiaries’
officers or directors in their capacities as such. To the knowledge of the
Company and its Subsidiaries, none of the officers or directors of the Company
and its Subsidiaries has been involved in any securities-related action, suit,
proceeding, inquiry or investigation within the past five years (whether or not
related to the Company or any of its Subsidiaries). None of the matters
described in Schedule 3(g), regardless of their outcome, will have a Material
Adverse Effect.

(h) No Integrated Offering. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company or any of the
Guarantors for purposes of the Securities Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated, nor will the Company or any
of its Subsidiaries, nor any of its affiliates, nor any person acting on its or
their behalf, take any action or steps that would cause the offering of the
Securities to be integrated with other offerings.

(i) Intellectual Property Rights. The Company and its Subsidiaries own, possess,
license or can acquire or make use of on reasonable terms, adequate rights or
licenses to use all trademarks, trade names, trade dress, service marks, service
mark registrations, service names, patents, patent rights, copyrights,
inventions, technology licenses, approvals, governmental authorizations, trade
secrets, and other intellectual property rights (collectively, “Intellectual
Property”) necessary to conduct their respective businesses as now conducted and
as currently contemplated to be conducted by them as described in the SEC
Documents. Schedule 3(i) contains a complete and accurate list of all patented
and registered Intellectual Property owned by the Company or any of its
Subsidiaries and all pending patent applications and applications for the
registration of other Intellectual Property owned or filed by the Company or any
of its Subsidiaries. The Company and its Subsidiaries do not have any knowledge
of any infringement by the Company or its Subsidiaries of Intellectual Property
rights of others, or of any development of similar or identical trade secrets or
technical information by others. There is no claim, action or proceeding being
made by, or threatened against, the Company or its Subsidiaries regarding the
Intellectual Property rights of the Company or its Subsidiaries or brought or,
to the Company’s knowledge, currently threatened against the Company or its
Subsidiaries regarding the Intellectual Property rights of or the use of any
Intellectual Property by the Company or its Subsidiaries of any third party.
Except as set forth on Schedule 3(i), none of the rights of the Company and its
Subsidiaries in their Intellectual Property, as of the date hereof, have expired
or terminated, or are expected to expire or terminate within five years from the
date of this Agreement. To the knowledge of the Company and its Subsidiaries,
there are no third parties that have rights to any of the Intellectual Property
owned or licensed by the Company or any of its Subsidiaries, except for the
rights retained by the owners of the Intellectual Property that is licensed to
the Company or such Subsidiary. Neither the Company nor any of its Subsidiaries
has knowledge of any infringement by the Company or any of its Subsidiaries or
any of the Company’s or its Subsidiaries’ licensors or licensees of any
Intellectual Property rights of others. To the knowledge of the Company and its
Subsidiaries, there is no patent or patent application which contains claims
that interfere with the issued or pending claims of any of the Intellectual
Property owned or licensed by the Company or any of its Subsidiaries. The
Company and its Subsidiaries, the inventors of the Intellectual Property owned
or licensed by the Company and its Subsidiaries, and, to the knowledge of the
Company and its Subsidiaries, the Company’s and its Subsidiaries’ licensors,
have complied with the duty of candor and disclosure set forth in 37 C.F.R. §
1.56 with respect to each of the patents and patent applications comprising the
Intellectual Property owned or licensed by the Company and its

 

10



--------------------------------------------------------------------------------

Subsidiaries. None of the technology employed by the Company or any of its
Subsidiaries has been obtained or is being used by the Company or any Subsidiary
in violation of any contractual obligation binding on the Company or any
Subsidiary or, to the knowledge of the Company and its Subsidiaries, any of its
officers, directors or employees in violation of the rights of any persons. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property.

(j) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are commensurate with similarly situated companies engaged in similar
businesses as the Company and its Subsidiaries.

(k) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted (the “Permits”), and neither the
Company nor any of its Subsidiaries has received any notice of proceedings
relating to the revocation or material modification of any such Permit.

(l) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and all such tax returns are
accurate and complete in all material respects, (ii) has paid all taxes and
other governmental assessments and charges due with respect to the periods
covered by such returns, reports and declarations, except those being contested
in good faith and for which the Company has made appropriate reserves on its
books in accordance with GAAP, and (iii) has paid or set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
(referred to in clause (i) above) apply; except where the failure to so file or
pay would not have a Material Adverse Effect. Except as disclosed on
Schedule 3(l), there are no unpaid taxes or assessments for tax deficiencies
that are individually or in the aggregate material in amount claimed to be due
by the taxing authority of any jurisdiction, and the Company knows of no basis
for any such claim, and there are no audits in progress with respect to any tax
returns, no extension of time is in force with respect to any date on which any
tax return was or is to be filed (except for extensions of federal and state tax
returns made in the ordinary course of business), and no waiver or agreement is
in force for the extension of time for the assessment or payment of any tax.
Except as disclosed in the SEC Documents, all provisions for tax liabilities of
the Company and each of its Subsidiaries have been disclosed in the Company’s
financial statements and made in accordance with GAAP consistently applied, and
all liabilities for taxes of the Company and each of its Subsidiaries
attributable to periods prior to or ending on the Closing Date have been
adequately disclosed in the Company’s financial statements. The Company is not a
“United States real property holding corporation” (“USRPHC”) as that term is
defined in Section 897(c)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”) and the Treasury Regulations promulgated thereunder.

(m) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation, the laws of the state of its
incorporation or the laws of any other state which is or could become applicable
to the Buyers as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Securities and the
Buyers’ ownership, voting or disposition of the Securities.

(n) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries,
nor, to the Company’s knowledge, any director, officer, agent, employee or other
person acting on behalf of the Company or any Subsidiary has, in the course of
his actions for, or on behalf of, the Company or any Subsidiary (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the United States Foreign Corrupt Practices Act of 1977, as
amended, or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 

11



--------------------------------------------------------------------------------

(o) Confidential Private Placement Memorandum. The information supplied by the
Company for inclusion or incorporation by reference in the Confidential Private
Placement Memorandum dated as of March 21, 2007 (the “Confidential Private
Placement Memorandum”) in connection with the Offering does not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they are made, not misleading. If, at any time
prior to the Closing Date, any event with respect to the Company shall occur
which is required to be described in the Confidential Private Placement
Memorandum, such event shall be so described, and an appropriate amendment or
supplement shall be prepared by the Company.

(p) Transactions With Affiliates. Except as set forth on Schedule 3(p), and
other than the grant of stock options granted pursuant to the Company’s employee
benefit plans, none of the officers, directors or employees of the Company is
presently a party to any transaction with the Company or any of its Subsidiaries
(other than in connection with the provision of services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner, such that the transaction would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

(q) Brokers and Finders. Except for fees payable to Piper as placement agent, no
brokers, finders or financial advisory fees or commissions will be payable by
the Company with respect to the transactions contemplated by this Agreement.

(r) Absence of Certain Changes. Except as disclosed in Schedule 3(r), since
December 2, 2006, there has been no change or development that has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

(s) No Material Non-Public Information. Except for the issuance of the
Securities and the transactions contemplated by this Agreement and the Company’s
intended use of the net proceeds from the sale of the Securities (which
information shall be fully disclosed in the Current Report on Form 8-K filed
pursuant to Section 4(g)(1) hereof), the Company has not provided the Buyers
with, and the Confidential Private Placement Memorandum does not contain any
material non-public information.

(t) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an “affiliate” of the Company (as defined in
Rule 144) or (iii) to the knowledge of the Company, a “beneficial owner” of more
than 10% of the Common Stock (as defined for purposes of Rule 13d-3 of the
Exchange Act). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby, and any advice given by a Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to such Buyer’s purchase of
the Securities. The Company further represents to each Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives. The Company
acknowledges and agrees that no Buyer makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.

(u) Insolvency. The Company has not taken any steps to seek protection pursuant
to any bankruptcy law nor does the Company have any knowledge or reason to
believe that its creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact which would reasonably lead a creditor to do
so. The Company is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be, Insolvent
(as defined below). For purposes of this Section 3(u), “Insolvent” means (i) the

 

12



--------------------------------------------------------------------------------

present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total debt, (ii) the Company is unable to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

(v) Internal Accounting Controls. The Company and each of its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
difference. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-14 under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported accurately, within the time periods specified in the
rules and forms of the Commission, including, without limitation, controls and
procedures designed in to ensure that information required to be disclosed by
the Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure. Except as set forth in the SEC Documents, during the twelve months
prior to the date hereof the Company has not received any notice or
correspondence from any accountant relating to any potential material weakness
in any part of the system of internal accounting controls of the Company.

(w) Sarbanes-Oxley Act. Except as set forth in the SEC Documents, the Company is
in compliance with any and all applicable requirements of the Sarbanes-Oxley Act
of 2002 that are effective with respect to the Company as of the date hereof,
and any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective with respect to the Company as of the date hereof.

(x) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
filings under the Exchange Act, and is not so disclosed, or that otherwise would
be reasonably likely to have a Material Adverse Effect.

(y) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) other than payments due to Piper upon the Closing, sold, bid
for, purchased, or paid any compensation for soliciting purchases of, any of the
Securities, or (iii) other than payments due to Piper upon the Closing, paid or
agreed to pay to any person any compensation for soliciting another to purchase
any other securities of the Company.

(z) Acknowledgement Regarding Buyer’s Trading Activity. Except as set forth in
Section 2(f) and Section 2(n), it is understood and acknowledged by the Company
(i) that each Buyer has not been asked to agree, and each Buyer has not agreed,
to desist from purchasing or selling, long and/or short, securities of the
Company, or “derivative” securities based on securities issued by the Company or
to hold the Securities for any specified term; (ii) that each Buyer, and counter
parties in “derivative” transactions to which each Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iii) that each Buyer shall not be deemed to have any affiliation with or
control over any arm’s length counter-party in any “derivative” transaction.
Except as set forth in Section 2(n), the Company further understands and
acknowledges that (a) each Buyer may engage in hedging and/or trading activities
at various times during the period that the Securities are outstanding,
including, without limitation, during the periods that the value of the
Conversion Shares deliverable with respect to Securities are being determined
and (b) such hedging and/or trading activities, if any, can reduce the value of
the

 

13



--------------------------------------------------------------------------------

existing stockholders’ equity interest in the Company both at and after the time
the hedging and/or trading activities are being conducted. The Company
acknowledges that such aforementioned hedging and/or trading activities do not
constitute a breach of this Agreement, the Indenture or any of the documents
executed in connection herewith.

(aa) Ranking of Notes. Except for the Senior Debt (as such term is defined in
the Indenture) and except as set forth on Schedule 3(aa)), no Indebtedness of
the Company is senior to or ranks pari passu with the Notes in right of payment,
whether with respect of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.

(bb) Dilutive Effect. The Company understands and acknowledges that the number
of Conversion Shares issuable upon conversion of the Notes will increase in
certain circumstances. The Company further acknowledges that any obligation to
issue Conversion Shares upon conversion of the Notes in accordance with this
Agreement and the Notes is, in each case, absolute and unconditional regardless
of the dilutive effect that such issuance may have on the ownership interests of
other stockholders of the Company. Taking the foregoing into account, the
Company’s Board of Directors has determined in its good faith business judgment
that the issuance of the Notes and the consummation of the other transactions
contemplated hereby are in the best interests of the Company and its
stockholders.

(cc) Employee Relations. Neither the Company nor any of its Subsidiaries is
involved in any labor union dispute nor, to the knowledge of the Company and any
of its Subsidiaries, is any such dispute threatened. None of the Company’s or
its Subsidiaries’ employees is a member of a union that relates to such
employee’s relationship with the Company or any of its Subsidiaries, and neither
the Company nor any Subsidiary is a party to a collective bargaining agreement.
No executive officer (as defined in Rule 3b-7 under the Exchange Act) of the
Company, nor any other person whose termination would be required to be
disclosed by the Company pursuant to Item 5.02 of Form 8-K, has notified the
Company or any Subsidiary that such person intends to leave the Company or any
Subsidiary or otherwise terminate such person’s employment with the Company or
any of its Subsidiaries. To the knowledge of the Company and its Subsidiaries,
no officer of the Company or any of its Subsidiaries is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.

(dd) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as defined below), (ii) have received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) are in compliance with all
terms and conditions of any such permit, license or approval. The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata), including
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.

(ee) Title. Each of the Company and its Subsidiaries have good and valid title
to all personal property owned by it that is material to its business, in each
case free and clear of all Liens. Neither the Company nor any of its
Subsidiaries owns (rather than lease) any interest in any real property.

(ff) No Other Agreements. The Company has not, directly or indirectly, made any
agreements with any Buyers relating to the terms or conditions of the
transactions contemplated by the Transaction Documents except as set forth in
the Transaction Documents.

 

14



--------------------------------------------------------------------------------

(gg) Investment Company. The Company is not, and upon the Closing will not be,
an “investment company,” a company controlled by an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.

(hh) Stock Options. Every stock option issued by the Company (I) has (or, if no
longer outstanding, had) an exercise price equal to or greater than the fair
market value per share of the Common Stock on the date of grant of such stock
option, (II) was issued in compliance with the terms of the plan under which it
was issued and in compliance with applicable laws, rules and regulations,
including the rules and regulations of the Principal Market (as defined below),
and (III) has been accounted for in accordance with GAAP and otherwise been
disclosed accurately and completely and in accordance with the requirements of
the Securities Act and the Exchange Act and the rules and regulations
thereunder, including Rule 402 of Regulation S-K, and the Company has paid, or
properly reserved for, all taxes payable with respect to each such stock option
(including with respect to the issuance and exercise thereof), and has not
deducted any amounts from its taxable income that it is not entitled to deduct
with respect to any such stock option (including the issuance and exercise
thereof).

SECTION 4. Covenants.

(a) Obligations. Each party shall use its reasonable best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 6
and 7 of this Agreement.

(b) Form D and Blue Sky. The Company agrees to file timely a Form D with the
Commission with respect to the Securities as required under Regulation D and to
provide a copy thereof to each Buyer promptly after such filing. The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Buyers at the Closing pursuant to this
Agreement under applicable securities or “Blue Sky” laws of the states of the
United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Buyers on or prior to the
Closing Date. The Company shall make all timely filings and reports relating to
the offer and sale of the Securities required under applicable securities or
“Blue Sky” laws of the states of the United States following the Closing Date.
The company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 4(b).

(c) Reporting Status. With a view to making available to the Investors (as that
term is defined in the Registration Rights Agreement) the benefits of Rule 144
promulgated under the Securities Act or any similar rule or regulation of the
Commission that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company shall:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144; (2) file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and (3) furnish to each Investor, so long as such Investor
owns Registrable Securities (the “Reporting Period”), promptly upon request,
(A) a written statement by the Company, if true, that it has complied with the
applicable reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (B) a copy of the most recent annual or quarterly report of the
Company and copies of such other reports and documents so filed by the Company,
(C) the information required by Rule 144A(d)(4) (or any successor rule) under
the Securities Act, and (D) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration. Until the later of (i) the date that is one year after the
date as of which the Investors (as that term is defined in the Registration
Rights Agreement) may sell all of the Conversion Shares without restriction
pursuant to Rule 144(k) promulgated under the Securities Act (or successor
thereto), and (ii) the date on which no Notes remain outstanding, the Company
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.

 

15



--------------------------------------------------------------------------------

(d) Use of Proceeds. The Company shall use the net proceeds from the sale of the
Notes for the repayment of the Company’s existing 5.25% Convertible Subordinated
Notes due 2007, general corporate purposes, working capital and capital
expenditures.

(e) Reservation of Shares. The Company shall take all actions necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than one hundred twenty-five percent (125%) of the number of shares of Common
Stock (the “Reservation Amount”) needed to provide for the issuance of the
Conversion Shares upon conversion of all of the Notes without regard to any
limitations on conversions.

(f) Listing. The Company shall use its best efforts to promptly secure the
listing of all of the Conversion Shares upon each national securities exchange
and automated quotation system, if any, upon which shares of Common Stock are
then listed (subject to official notice of issuance) and, shall maintain, so
long as any other shares of Common Stock shall be so listed, such listing of all
Conversion Shares from time to time issuable under the terms of the Transaction
Documents. So long as any Securities are outstanding, the Company shall maintain
the Common Stock’s authorization for quotation or listing on The New York Stock
Exchange, Inc. (the “NYSE”), the American Stock Exchange, Inc. (“AMEX”) or the
NASDAQ Global Select Market, Global Market or Capital Market (collectively,
“NASDAQ”) (each, as applicable, the “Principal Market”). The Company shall not
take any action that would reasonably be expected to result in the suspension or
termination of trading of the Common Stock on the Principal Market. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 4(f).

(g) Filing of Form 8-K. By 9:00 a.m. (New York time) on the first Business Day
following the execution of this Agreement, the Company shall issue a press
release disclosing the transactions contemplated hereby (the “Announcing Press
Release”). By the earlier of (1) 8:30 a.m. (New York time) on the fourth
Business Day following the execution of this Agreement and (2) 8:30 a.m. (New
York time) on the first Business Day following the Closing Date, the Company
shall file with the Commission a Current Report on Form 8-K (the “Announcing
8-K”) disclosing the material terms of this Agreement and the transactions
contemplated hereby (and attaching as exhibits thereto (i) this Agreement
(including the Schedules hereto), (ii) the Registration Rights Agreement,
(iii) the form of Note, (iv) the form of Indenture, (v) the Security Agreement
and (vi) the Intercreditor Agreement), in the form required by the Exchange
Act). In addition, the Company will make such other filings and notices in the
manner and time required by the Commission and the Principal Market. “Business
Day” means any day other than Saturday, Sunday or other day on which commercial
banks in The City of New York are required by law to remain closed. Other than
the Announcing Press Release (and any related Current Report on Form 8-K with
respect to the Announcing Press Release) and the Announcing 8-K, the Company
shall not make any public announcement regarding the transactions contemplated
hereby prior to the Closing. The Company represents and warrants that, from and
after the filing of the Announcing 8-K with the Commission, no Buyer shall be in
possession of any material nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents. By 8:30 a.m. (New York time) on the first Business Day following (A) the
Closing or (B) the termination of this Agreement pursuant to Section 9(n), the
Company shall issue a press release and file with the Commission a Current
Report on Form 8-K, each disclosing the Closing or such termination, as the case
may be.

(h) Stockholder Approval. In the event that Stockholder Approval is required
pursuant to the rules of the Principal Market for the issuance of a number of
Conversion Shares greater in the aggregate than 19.99% of the number of shares
of Common Stock outstanding immediately prior to the Closing Date (the “19.99%
Rule”), the Company shall provide each stockholder entitled to vote at the next
meeting of stockholders of the Company, which meeting shall occur on or before
ninety (90) days from the date of such determination (the “Stockholders Meeting
Deadline”), a proxy statement, which has been previously reviewed by the Buyers
and a counsel of their choice, soliciting each such stockholder’s affirmative
vote at such stockholder meeting for approval of the Company’s issuance of all
of the Securities as described in the Transaction Documents in accordance with
applicable law and the rules and regulations of the Principal Market (such
affirmative approval being referred to herein as the “Stockholder Approval”),
and the Company shall solicit its stockholders’ approval of such issuance of the
Securities and shall cause the Board of Directors of the Company to recommend to
the stockholders that they approve such

 

16



--------------------------------------------------------------------------------

proposal. If, despite the Company’s reasonable best efforts the Stockholder
Approval is not obtained on or prior to the Stockholders Meeting Deadline, the
Company shall cause an additional Stockholder Meeting to be held each six month
period thereafter until such Stockholder Approval is obtained, provided that if
the Company’s Board of Directors does not recommend to the stockholders that
they approve the Resolutions at any such Stockholder Meeting and the Stockholder
Approval is not obtained the Company shall cause an additional Stockholder
Meeting to be held each calendar quarter thereafter until such Stockholder
Approval is obtained.

(i) Expenses. Subject to Section 9(o) of this Agreement, at the Closing, the
Company shall reimburse each Buyer for such Buyer’s reasonable out-of-pocket
expenses, including attorneys’ fees and expenses, incurred in connection with
the consummation of the transactions contemplated by this Agreement, as set
forth on the Buyer reimbursement schedule attached hereto on Schedule B, up to a
maximum of $50,000 in the aggregate for all Buyers, which amounts shall be paid
by the Company to the Buyers concurrently with the Company’s receipt of the
Purchase Price at the Closing.

(j) Additional Securities. For so long as any Buyer beneficially owns any
Securities, the Company will not issue any Notes other than to the Buyers as
contemplated hereby and the Company shall not issue any other securities that
would cause a breach or default under the Notes.

(k) Violation of Laws. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(l) Limits on Additional Issuances. The Company shall not, in any manner, until
the later of (i) 180 days after the Closing or (ii) the date on which the
Registration Statement required to be filed pursuant to Section 2(a) of the
Registration Rights Agreement is declared effective by the Commission (the
“Effective Date”), issue or sell any Common Stock or rights, warrants or options
to subscribe for or purchase Common Stock or any security directly or indirectly
convertible into or exchangeable or exercisable for Common Stock (the “Equity
Limitation”) or file any registration statement other than as required by the
Registration Rights Agreement. The Equity Limitation shall not apply (i) to the
issuance of Conversion Shares pursuant to the Notes, (ii) to the issuance of
securities pursuant to the conversion or exchange of convertible or exchangeable
securities or the exercise of warrants or options, in each case outstanding on
the date hereof, as set forth on Schedule 3(c), provided such securities,
warrants and options are not amended or otherwise modified after the date
hereof, (iii) if holders representing a majority of the outstanding principal
amount of the Notes give their prior written consent to such issuance or sale,
(iv) if the issuance is pursuant to employee benefits plans approved by the
Company’s Board of Directors and stockholders, (v) to the filing of a
Registration Statement on Form S-8, (vi) if the securities are issued for
consideration other than cash in connection with a bona fide business
acquisition by the Company whether by merger, consolidation, purchase of assets,
sale or exchange of stock or otherwise; or (vii) if the issuance is in
connection with a (A) commercial banking arrangement, (B) equipment financing,
(C) sponsored research, (D) collaboration, (E) technology licensing,
(F) development agreement or (G) other strategic partnership; provided, however,
that with respect to (C) through (G) hereof, the primary purpose of such
transaction is not to raise equity capital.

(m) CUSIP Numbers. The Company in issuing the Securities shall use “CUSIP”
numbers (if then generally in use), and shall use such “CUSIP” numbers in
notices to holders as a convenience to holders thereof; provided that any such
notice may state that no representation is made as to the correctness of such
numbers either as printed on the Securities or as contained in any notice to
such holders and that reliance may be placed only on other identification
numbers printed on such Securities, and any such Company action referenced in
such notice (including, without limitation, redemption or automatic conversion
of Notes) shall not be affected by any defect in or omission of such numbers.

(n) Nonpublic Information. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents, not to, provide the Buyers with any material, nonpublic information
regarding the Company or any of its Subsidiaries from and after the filing of
the Announcing

 

17



--------------------------------------------------------------------------------

8-K with the SEC pursuant to Section 4(g) hereof without the express written
consent of such Buyers; provided, however that the foregoing shall not restrict
in any way the distribution of any information to any such Buyers by the Company
or its Subsidiaries and its and each of their respective officers, directors,
employees and agents as reasonably required by the terms of the Transaction
Documents. In the event of a breach of the foregoing covenant by the Company,
any of its Subsidiaries, or any of its or their respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, a Buyer shall have the right to make a public disclosure,
in the form of a press release, public advertisement or otherwise, of such
material nonpublic information without the prior approval by the Company, its
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. No Buyer shall have any liability to the Company, its Subsidiaries,
or any of its or their respective officers, directors, employees, stockholders
or agents for any such disclosure. Upon receipt or delivery by the Company or
any of its Subsidiaries of any notice in accordance with the terms of the
Transaction Documents, unless the Company has in good faith determined that the
matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its Subsidiaries, the Company shall
within (1) Business Day after any such receipt or delivery publicly disclose
such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or any of its
Subsidiaries, the Company so shall indicate to the holders of the securities
contemporaneously with delivery of such notice, and in the absence of any such
indication, the holders of the securities shall be allowed to presume that all
matters relating to such notice do not constitute material, nonpublic
information relating to the Company or any of its Subsidiaries.

(o) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company has no
knowledge of any facts that would establish that the Buyers are acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Buyer confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

(p) Outstanding Common Stock. If a Buyer has elected to be governed by
Section 2(k)(A) or Section 2(k)(B), the Company shall, within two (2) Business
Days of receipt of a written request from such Buyer, inform such Buyer of the
number of shares of Common Stock outstanding as of the most recent practicable
date. The Company acknowledges that, following the filing of the Exchange Act
Reports, any Buyer may, in accordance with Rule 13d-1(j) of the Exchange Act, in
determining the number of shares of Common Stock outstanding, rely upon the
information in the Company’s most recent quarterly, annual or current report
filed with the Commission.

(q) Qualification Under Trust Indenture Act. Prior to any registration of the
Notes or the Conversion Shares pursuant to the Registration Rights Agreement, or
at such earlier time as may be so required, the Company shall qualify the
Indenture under Trust Indenture Act and enter into any necessary supplemental
indentures in connection therewith.

(r) Regulation M. Neither the Company nor any of its affiliates will take any
action prohibited by Regulation M under the Exchange Act, in connection with the
offer, sale and delivery of the Securities contemplated hereby.

(s) General Solicitation. None of the Company, any of its affiliates (as defined
in Rule 501(b) under the Securities Act) or any person acting on behalf of the
Company or such affiliate will solicit any offer to buy or offer or sell the
Securities by means of any form of general solicitation or general advertising
within the meaning of

 

18



--------------------------------------------------------------------------------

Regulation D, including: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar medium or
broadcast over television or radio; and (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.

(t) PORTAL Market. The Company will use its best efforts to permit the Notes to
be designated securities eligible for trading in The Portal Market in accordance
with the rules and regulations adopted by the NASD relating to trading in The
Portal Market and to permit the Notes to be eligible for clearance and
settlement through DTC.

(u) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan secured
by the Securities. The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Investor
effecting any such pledge of Securities shall be required to provide the Company
with any notice thereof or otherwise make any delivery to the Company pursuant
to this Agreement or any other Transaction Document. The Company hereby agrees
to execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.

(v) Prohibition Against Variable Priced Securities. From the date of this
Agreement until the first date following the Closing Date on which no Notes are
outstanding, the Company shall not in any manner issue or sell any Options (as
defined below) or Convertible Securities (as defined below) that are convertible
into or exchangeable or exercisable for shares of Common Stock at a price that
varies or may vary with the market price of the Common Stock, including by way
of one or more resets to a fixed price or increases in the number of shares of
Common Stock issued or issuable, or at a price that upon the passage of time or
the occurrence of certain events automatically is reduced or is adjusted or at
the option of any Person may be reduced or adjusted, whether or not based on a
formulation of the then current market price of the Common Stock. For purposes
of this Agreement, “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exchangeable or
exercisable for shares of Common Stock and “Options” means any rights, warrants
or options to subscribe for or purchase shares of Common Stock or Convertible
Securities.

(w) U.S. Real Property Holding Corporation Status. The Company shall not become
a USRPHC at any time during the period ending on the later of (i) the first date
on which no Notes remain outstanding (other than as the result of the conversion
of any Note into Common Stock) or (ii) 12 months after the last date on which
any Note is converted into Common Stock. Upon Buyer’s request, the Company shall
inform the Buyer whether the Notes or Common Stock then held by the Buyer
constitute an U.S. real property interest pursuant to Treasury Regulation
Section 1.897-2(h) without regard to Treasury Regulation Section 1.897-2(h)(3).

(x) Tax Matters. If the Company shall be required to withhold or deduct any tax
or other governmental charge from any payment made hereunder or under any Note
to any Buyer, then, subject to the last sentence of this Section 4(x), the
Company shall pay to such Buyer such additional amounts as are necessary such
that such Buyer actually receives the amount such Buyer would have received if
no such withholding or deduction had been required. If any Buyer is organized
under the laws of a jurisdiction other than the United States, any State thereof
or the District of Columbia (a “Non-United States Buyer”), such Buyer shall
deliver to the Company either (a) two (2) copies of either United States
Internal Revenue Service Form W-8BEN or Form W-8ECI, or (b) in the case of a
Non-United States Buyer claiming exemption from United States Federal
withholding tax under Section 871(h) or 881(c) of the Code, and the rules and
regulations promulgated thereunder, with respect to payments of “portfolio
interest,” a certificate representing that such Non-United States Buyer is not a
bank for purposes of Section 881(c) of the Code, is not a ten percent
(10%) shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of
the Company and is not a controlled foreign corporation related to the Company
(within the meaning of Section 864(d)(4) of the Code), together with Internal
Revenue Service Form W-8BEN, in either case such forms and other documents being
properly completed and duly executed by such Non-United States Buyer claiming,
if applicable, complete exemption from United States Federal withholding tax on
payments of interest by the Company (or accruals of original issue discount)
under the Notes. In addition, each Buyer that is not a Non-United

 

19



--------------------------------------------------------------------------------

States Buyer and is not otherwise exempt from “back-up withholding” shall
deliver to the Company properly completed and duly executed Internal Revenue
Service Form W-9 indicating that such Buyer is not subject to “back-up
withholding” for United States Federal income tax purposes. The forms and other
documents required to be delivered pursuant to the two preceding sentences shall
be delivered within ten (10) days after the Closing Date. The Company shall not
be required to pay any additional amounts (x) to any Non-United States Buyer in
respect of United States Federal withholding tax or (y) to any Buyer in respect
of United States Federal “back-up withholding” tax to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Non-United States Buyer or Buyer, as the case may be, to comply
with the provisions of this Section 4(x).

(y) Compliance with Indenture. From the date of this Agreement until the first
date following the Closing Date on which no Notes are outstanding, the Company
shall comply with and not violate or breach, and shall cause the Subsidiaries,
as applicable, to comply with and not violate or breach, the covenants and
agreements set forth in Article V of the Indenture, the provisions of
such Article V being incorporated herein and made a part hereof.

SECTION 5. Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at the DTC,
registered in the name of each Buyer or their respective nominee(s), for the
Conversion Shares in such amounts as specified from time to time by Buyer to the
Company upon conversion of the Notes, as applicable and in accordance with their
respective terms (the “Irrevocable Transfer Agent Instructions”), substantially
in the form attached hereto as Exhibit E. All such certificates shall bear the
restrictive legend specified in Section 2(g) of this Agreement to the extent
required by Section 2(g) and shall not otherwise bear any restrictive legend.
The Company represents and warrants that no instruction inconsistent with the
Irrevocable Transfer Agent Instructions referred to in this Section 5 will be
given by the Company to its transfer agent and that the Securities shall be
freely transferable on the books and records of the Company as and to the extent
provided in this Agreement, the Notes, the Indenture and the Registration Rights
Agreement. If the certificates representing any Securities held by any Buyer are
no longer required to bear the restrictive legend specified in Section 2(g)
pursuant to the terms of Section 2(g), the Company shall promptly instruct its
transfer agent to issue one or more certificates, or credit shares to one or
more balance accounts at DTC, in such name and in such denominations as
specified by such Buyer and without any restrictive legend. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Buyers by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyers shall be entitled,
in addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

SECTION 6. Conditions to the Company’s Obligation to Close. The obligation of
the Company to issue and sell the Notes to each respective Buyer at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing such Buyer with prior written notice thereof:

(a) Transaction Documents. Such Buyer shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.

(b) Payment of Purchase Price. Such Buyer shall have delivered to the Company
the purchase price for the Notes being purchased by such Buyer at the Closing,
by wire transfer of immediately available funds pursuant to the wire
instructions attached hereto as Schedule A.

(c) Representations and Warranties; Covenants. The representations and
warranties of such Buyer shall be true, correct and complete in all material
respects (except to the extent that any of such representations and

 

20



--------------------------------------------------------------------------------

warranties is already qualified as to materiality in Section 2 above, in which
case such representations and warranties shall be true, correct and complete
without further qualification) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date (which shall be true, correct and complete as of
such date)), and such Buyer shall have performed, satisfied and complied with in
all material respects the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such Buyer
at or prior to the Closing Date.

SECTION 7. Conditions to Each Buyer’s Obligation to Purchase. The several
obligations of each Buyer hereunder to purchase its Notes from the Company at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for each
Buyer’s sole benefit and may be waived by such Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:

(a) Transaction Documents. The Company and each of the Guarantors (as
applicable) shall have executed each of the Transaction Documents and delivered
the same to such Buyer. The Trustee shall have executed and delivered the
Indenture to the Company.

(b) No Delisting of Common Stock. The Common Stock (i) shall be designated for
quotation or listed on the Principal Market and (ii) shall not have been
suspended by the Commission or the Principal Market from trading on the
Principal Market nor shall suspension by the Commission or the Principal Market
have been threatened either (A) in writing by the Commission or the Principal
Market or (B) by falling below the minimum listing maintenance requirements of
the Principal Market.

(c) Representations and Warranties; Covenants. The representations and
warranties of the Company shall be true, correct and complete in all respects as
of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date
(which shall be true, correct and complete as of such date)) and the Company
shall have performed, satisfied and complied with in all material respects the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date. Such Buyer shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect.

(d) Opinion of Counsel. The Company shall have delivered to such Buyer the
opinion of Morrison & Foerster LLP, dated as of the Closing Date, in the form of
Exhibit F attached hereto.

(e) Delivery of Notes. The Company shall have executed and delivered to such
Buyer the Notes (in such denominations of not less than One Thousand United
States Dollars ($1,000) as such Buyer shall reasonably request) being purchased
by such Buyer at the Closing, provided that the Notes eligible for services
through DTC shall be issued, countersigned, registered and delivered in global
certificate form through the facilities of DTC in such names and denominations
as such Buyer shall specify.

(f) Reservation of Common Stock. As of the Closing Date, the Company shall have
reserved out of its authorized and unissued Common Stock, solely for the purpose
of effecting the conversion of the Notes the number of shares of Common Stock
equal to the Reservation Amount (as defined in Section 4(e) of this Agreement).

(g) Irrevocable Transfer Agent Instructions. The Company shall have delivered
the Irrevocable Transfer Agent Instructions, in the form of Exhibit E attached
hereto, executed by the Company and the Company’s transfer agent, and a
certificate of the Company’s transfer agent as to the number of outstanding
shares of Common Stock as of a date within two Business Days of the Closing
Date.

(h) Good Standing Certificates. The Company shall have delivered to Piper (i) a
certificate evidencing the incorporation and good standing of the Company in
Delaware issued by the Secretary of State of the State of

 

21



--------------------------------------------------------------------------------

Delaware as of a recent date; and (ii) a certificate of good standing (or
appropriate counterpart) from the appropriate governmental authority in each
domestic jurisdiction in which Subsidiaries are incorporated or organized as of
a recent date.

(i) Secretary’s Certificate. The Company shall have delivered to such Buyer a
secretary’s certificate, dated as of the Closing Date, certifying as to
(i) adoption of the form of resolutions of the Board of Directors of the Company
and the board of directors (or other governing body) of each of the Guarantors
consistent with Section 3(b) of this Agreement and in a form reasonably
acceptable to such Buyer, (ii) the Certificate of Incorporation, (iii) the
Bylaws and (iv) the charters, by-laws and other organizational documents of each
of the Guarantors, each as in effect at the Closing.

(j) Filings; Authorizations. The Company and the Guarantors shall have made all
filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Securities pursuant to this Agreement in
compliance with such laws, and shall have obtained all authorizations, approvals
and permits necessary to consummate the transactions contemplated by the
Transaction Documents and such authorizations, approvals and permits shall be
effective as of the Closing Date.

(k) No Injunctions. No temporary restraining order, preliminary or permanent
injunction or other order or decree, and no other legal restraint or prohibition
shall exist which prevents or arguably prevents the consummation of the
transactions contemplated by the Transaction Documents, nor shall any proceeding
have been commenced or threatened with respect to the foregoing.

(l) No Material Adverse Effect. Between the time of execution of this Agreement
and the Closing Date, (i) no Material Adverse Effect shall occur or become known
(whether or not arising in the ordinary course of business) and (ii) no
transaction which is material and unfavorable to the Company shall have been
entered into by the Company.

(m) Payment of Fees. The Company shall have satisfied its obligations under
Section 9(o) of this Agreement.

(n) Minimum Offering. The Company shall have confirmed in writing to the Buyers
that it will be issuing at least an aggregate of $25,000,000 principal amount of
Notes to the Buyers on the Closing Date.

(o) No Stop Orders. No stop order or suspension of trading shall have been
imposed by a Principal Market, the Commission or any other governmental or
regulatory body with respect to public trading in the Common Stock.

(p) Financing Statements. The Company and its Subsidiaries shall have given,
executed, delivered, filed and/or recorded any financing statements, notices,
instruments, documents, agreements and other papers that may be necessary or
desirable (in the reasonable judgment of such Buyer) to create, preserve,
perfect or validate the security interest granted to such Buyer pursuant to the
Security Agreement and to enable such Buyer to exercise and enforce its rights
with respect to such security interest.

(q) Nasdaq Listing. The Conversion Shares shall be listed on the Principal
Market, subject to notice of issuance of the Conversion Shares.

SECTION 8. Indemnification.

(a) Indemnification by the Company. In consideration of each Buyer’s execution
and delivery of the Transaction Documents and acquiring the Securities
thereunder and Piper’s agreement to act as exclusive placement agent and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless Piper
and each Buyer and each other holder of the Securities and

 

22



--------------------------------------------------------------------------------

all of their shareholders, partners, members, managers, officers, directors,
employees and direct or indirect investors and any of the foregoing persons’
agents or other representatives (including, without limitation, those retained
in connection with the transactions contemplated by this Agreement)
(collectively, the “Indemnitees”) from and against any and all actions, causes
of action, suits, claims, losses, costs, penalties, fees, liabilities and
damages, and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements
(collectively, “Claims”), incurred by any Indemnitee as a result of, or arising
out of, or relating to (i) an untrue statement or alleged untrue statement of a
material fact contained in the SEC Documents or the Confidential Private
Placement Memorandum, or in any amendment or supplement thereto, or in any Blue
Sky filings executed by the Company or based on any information furnished in
writing by the Company and filed in any jurisdiction in order to qualify any or
all of the Securities under (or obtain exemption from) the securities laws
thereof, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, or (ii) any breach of any representation, warranty,
covenant or agreement made by the Company or any of the Guarantors in the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Claims which is
permissible under applicable law. Subject to Section 8(b) of this Agreement, the
Company shall reimburse the Indemnitees, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable expenses
incurred by them in connection with the investigating or defending any such
Claim.

(b) Procedures for Indemnification. Promptly after an Indemnitee has knowledge
of any Claim as to which such Indemnitee reasonably believes indemnity may be
sought or promptly after such Indemnitee receives notice of the commencement of
any action or proceeding (including any governmental action or proceeding)
involving a Claim, such Indemnitee shall, if a Claim in respect thereof is to be
made against the Company under this Section 8, deliver to the Company a written
notice of such Claim, and the Company shall have the right to participate in,
and, to the extent the Company so desires, to assume control of the defense
thereof with counsel mutually satisfactory to the Company and the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel if, in the reasonable opinion of counsel retained by the Company, the
representation by such counsel of the Indemnitee and the Company would be
inappropriate due to actual or potential differing interests between such
Indemnitee and the Company; provided, further, that the Company shall not be
responsible for the reasonable fees and expense of more than one (1) separate
legal counsel for such Indemnitee. In the case of an Indemnitee, the legal
counsel referred to in the immediately preceding sentence shall be selected by
the Buyers holding at least a majority in interest of the Securities to which
the Claim relates. The Indemnitee shall cooperate fully, at the Company’s
expense, with the Company in connection with any negotiation or defense of any
such action or Claim by the Company and shall furnish to the Company all
information reasonably available to the Indemnitee which relates to such action
or Claim. The Company shall keep the Indemnitee fully apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto. The Company shall not be liable for any settlement of any Claim
effected without its prior written consent; provided, however, that the Company
shall not unreasonably withhold, delay or condition its consent. The Company
shall not, without the prior written consent of the Indemnitee, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnitee of a full release from all liability in respect to such
Claim. The failure to deliver written notice to the Company as provided in this
Agreement shall not relieve the Company of any liability to the Indemnitee under
this Section 8, except to the extent that the Company is materially prejudiced
in its ability to defend such action.

(c) Survival of Indemnification Obligations. The obligations of the Company
under this Section 8 shall survive the transfer of the Securities by the
Indemnitees.

SECTION 9. Miscellaneous.

(a) Governing Law; Jurisdiction; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New

 

23



--------------------------------------------------------------------------------

York or any other jurisdictions) that would cause the application of the laws of
any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION
WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

(b) Counterparts. This Agreement may be executed in identical counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement. This Agreement, once executed by a party, may be delivered
to the other parties hereto by facsimile or other electronic transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

(c) Headings. The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(d) Entire Agreement. This Agreement, the Registration Rights Agreement, the
Indenture, the Notes, the Security Agreement, the Intercreditor Agreement and
the documents referenced herein and therein constitute the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein and therein. This Agreement, the
Registration Rights Agreement, the Indenture, the Notes, the Security Agreement
and the Intercreditor Agreement supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

(e) Consents. All consents and other determinations required to be made by
Buyers pursuant to this Agreement shall be made, unless otherwise specified in
this Agreement, by Buyers holding at least a majority of the Conversion Shares,
determined as if all of the Notes held by Buyers then outstanding have been
converted into Conversion Shares without regard to any limitations on conversion
of the Notes; provided that for these purposes any Securities owned directly or
indirectly by the Company or any of its affiliates shall be deemed not to be
outstanding.

(f) Waivers. No provision of this Agreement may be amended or waived other than
by an instrument in writing signed by the Company and Buyers holding at least a
majority of the Conversion Shares, determined as if all of the Notes held by
Buyers then outstanding have been converted into Conversion Shares without
regard to any limitations on the conversion of the Notes; provided that for
theses purposes any Securities owned directly or indirectly by the Company or
any of its affiliates shall be deemed not to be outstanding. Notwithstanding the
preceding sentence to the contrary: (i) no amendment or waiver of the provisions
of Section 1, Section 9(e) or Section 9(f) of this Agreement shall be effective
without the approval of the holders of all outstanding Securities, (ii) no
amendment or waiver of the provisions of Section 2, Section 7, Section 8,
Section 9(k), Section 9(m) or Section 9(n) of this Agreement shall be effective
with respect to any holder of Securities unless it is approved by such holder,
and (iii) no amendment shall be effective to the extent that it applies to less
than all of the holders of the Notes then outstanding. No consideration shall be
offered or paid to any holder of any Securities to amend or consent to a waiver
or modification of any provision of any of the Transaction Documents unless the
same consideration is offered on identical terms to all of the holders of such
Securities. Notwithstanding anything herein

 

24



--------------------------------------------------------------------------------

to the contrary, no amendment shall (i) extend the maturity of the Notes, reduce
the interest rate, extend the time for payment of interest thereon, or reduce
the principal amount thereof or premium, if any, thereon, or reduce any amount
payable on redemption or repurchase thereof or affect any amounts due to any
holder or (ii) reduce the aforesaid percentage of Notes, the holders of which
are required to consent to any such amendment, without the consent of the
holders of all Notes then outstanding.

(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile; or (iii) one (1) Business
Day after deposit with a nationally recognized overnight delivery service, in
each case properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:

 

  If to the Company:                 Electroglas, Inc.         5729 Fontanoso
Way         San Jose, California 95138         Telephone:   (408) 528-3000     
Facsimile:   (408) 528-3542      Attention:   Thomas M. Rohrs   with a copy to:
                Morrison & Foerster LLP         755 Page Mill Road         Palo
Alto, California         Telephone:   (650) 813-5600         Facsimile:   (650)
494-0792         Attention:   Justin Bastian, Esq.      If to Piper Jaffray:   
             Piper Jaffray & Co.         345 California Street         Suite
2400            San Francisco, California 94104         Telephone:   (415)
277-1500         Facsimile:   (415) 984-5121         Attention:   Mr. Chris
McCabe           Mr. Brendan Dyson   

 

25



--------------------------------------------------------------------------------

  with a copy to:                 Gibson, Dunn & Crutcher LLP         1050
Connecticut Avenue NW         Washington, DC 20036         Telephone:   (202)
955-8500         Facsimile:   (202) 467-0539         Attention:   Brian Lane,
Esq.   

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto as Exhibit A, with copies to such Buyer’s representatives
as set forth on the Schedule of Buyers, or at such other address and/or
facsimile number and/or to the attention of such other person as the recipient
party has specified by written notice given to each other party. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by
nationally recognized overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or deposit with a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

(h) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, their respective permitted successors and assigns, and to the
limited extend provided in Section 8, the Indemnitees, and to the limited extend
provided for in Section 9(o), Piper, and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

(j) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(k) Successors and Assigns. This Agreement shall be binding upon the parties and
their respective successors and assigns, including any permitted subsequent
holders of the Securities, the Indemnitees and Piper. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of at least a majority of the outstanding
principal amount of the Notes, including by merger or consolidation, except
pursuant to a Change of Control (as defined in the Notes) with respect to which
the Company is in compliance with the terms of the Notes. Other than in
connection with a sale pursuant to the Registration Rights Agreement, a Buyer
may assign some or all of its rights and obligations hereunder without the
consent of the Company; provided, however, that the transferee has agreed in
writing to be bound by the applicable provisions of this Agreement and provided,
further, that such assignment shall be in connection with a transfer of all or a
portion of the Notes held by such Buyer and subject to the terms and conditions
of the Notes.

(l) Survival. Unless this Agreement is terminated under Section 9(n) of this
Agreement, the representations and warranties of the Company and the Buyers
contained in Sections 2 and 3 of this Agreement, and the indemnification
provisions set forth in Section 8 of this Agreement, the agreements and
covenants set forth in Sections 4, 5 and 9 of this Agreement shall survive the
Closing. Each Buyer shall be responsible only for its own representations,
warranties, agreements and covenants hereunder.

 

26



--------------------------------------------------------------------------------

(m) Publicity. The Company, Piper and each of the Buyers shall have the right to
approve before issuance any press releases or any other public statements with
respect to the transactions contemplated by the Transaction Documents; provided,
however, that neither the Company nor Piper shall have the right to issue a
press release referring to a Buyer or its affiliates without such Buyer’s prior
written consent. Piper has the right to describe its services to the Company in
connection with the Offering and to reproduce the Company’s name and logo in
Piper’s advertisements, marketing materials and equity research reports, if any,
in the form previously approved by the Company and subject to the prior approval
of the Company, which shall not be unreasonably withheld, such additional uses
as Piper may from time to time request.

(n) Termination. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 of this Agreement (and the nonbreaching party’s failure to
waive such unsatisfied conditions), the nonbreaching party shall have the option
to terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party, and the
Company or Piper, as the case may be, shall return any and all funds paid
hereunder to the applicable Buyer no later than the close of business on the
Business Day following such termination; provided, however, that if this
Agreement is terminated pursuant to this Section 9(n), the Company shall remain
obligated to reimburse any nonbreaching Buyer for the expenses described in
Section 4(i) of this Agreement.

(o) Placement Agent. The Company acknowledges that it has engaged Piper
Jaffray & Co. as placement agent in connection with the sale of the Notes and
that the compensation of such agent is as set forth on the Schedule of Fees
attached hereto as Exhibit G. The Company shall be responsible for the payment
of any placement agent’s fees, financial advisory fees, or brokers’ commissions
(other than for persons engaged by any Buyer or its investment advisor) relating
to or arising out of the transactions contemplated hereby. The Company shall
pay, and hold each Buyer harmless against, any liability, loss or expense
(including, without limitation, attorney’s fees and out-of-pocket expenses)
arising in connection with any such claim.

(p) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights to recover damages by reason of any breach of any provision
of this Agreement and to exercise all other rights granted by law. Furthermore,
the Company recognizes that in the event that it fails to perform, observe, or
discharge any or all of its obligations under this Agreement, any remedy at law
may prove to be inadequate relief to the Buyers. The Company therefore agrees
that the Buyers shall be entitled to seek temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages and
without posting a bond or other security.

(q) Payment Set Aside. To the extent that the Company makes a payment or
payments to any Buyer hereunder or pursuant to any of the other Transaction
Documents, or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.

(r) Language Used in Agreement. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent
and no rules of strict construction will be applied against any party.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Securities Purchase Agreement
to be duly executed as of the date first written above.

 

“COMPANY” ELECTROGLAS, INC. By:  

/s/ Thomas M. Rohrs

 

ACKNOWLEDGED AND AGREED: “PIPER” PIPER JAFFRAY & CO. By:  

/s/ Simon Manning

Its:  

Managing Director

[Signatures of Buyers on Following Page]



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

QVT FUND, LP,

by its general partner,

QVT Associates GP LLC

  (print full legal name of Buyer) By:  

/s/ Tracy Fu

  (signature of authorized representative) Name:   Tracy Fu Its:  

Managing Member

x By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

PENINSULA MASTER FUND, LTD

  (print full legal name of Buyer) By:  

/s/ Scott Bedford

  (signature of authorized representative) Name:   Scott Bedford Its:  

President, Peninsula Capital Management LP

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

PENINSULA TECHNOLOGY FUND, LP

  (print full legal name of Buyer) By:  

/s/ Scott Bedford

  (signature of authorized representative) Name:   Scott Bedford Its:  

President, Peninsula Capital Management LP

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

LINDEN CAPITAL, LP

  (print full legal name of Buyer) By:  

/s/ Joe Wong

  (signature of authorized representative) Name:   Joe Wong Its:  

Authorized Person

x By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

x By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

O’CONNOR GLOBAL CONVERTIBLE
ARBITRAGE II MASTER, LTD

  (print full legal name of Buyer) By:  

/s/ Andrew Martin

  (signature of authorized representative) Name:   Andrew Martin Its:  

Managing Director

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

O’CONNOR PIPES CORPORATE
STRATEGIES MASTER, LTD

  (print full legal name of Buyer) By:  

/s/ Andrew Martin

  (signature of authorized representative) Name:   Andrew Martin Its:  

Managing Director

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

x By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

O’CONNOR TRADING VALUE MASTER,
LTD

  (print full legal name of Buyer) By:  

/s/ Andrew Martin

  (signature of authorized representative) Name:   Andrew Martin Its:  

Managing Director

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

x By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

O’CONNOR GLOBAL CONVERTIBLE
ARBITRAGE MASTER, LTD

  (print full legal name of Buyer) By:  

/s/ Andrew Martin

  (signature of authorized representative) Name:   Andrew Martin Its:  

Managing Director

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

x By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

RADCLIFFE SPC, LTD, FOR AND ON
BEHALF OF THE CLASS A SEGREGATED
PORTFOLIO

  (print full legal name of Buyer) By:  

/s/ Gerald F. Stahlecker

  (signature of authorized representative) Name:   Gerald F. Stahlecker Its:  

Managing Director

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

x By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

“BUYER”    

WINDWARD CAPITAL, LP

  (print full legal name of Buyer) By:  

/s/ Kim Morris

  (signature of authorized representative) Name:   Kim Morris Its:  

Principle Portfolio Manager

x By checking this box, Buyer hereby elects to be governed by Section 2(k)(A) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.

¨ By checking this box, Buyer hereby elects to be governed by Section 2(k)(B) of
this Agreement relating to certain conversion limitations on the Notes purchased
by such Buyer.



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF BUYERS

 

 

Name of Buyers

 

Principal Amount of Note

QVT Fund, LP, a Cayman Islands limited partnership

c/o QVT Financial LP

1177 Avenue of the Americas 9th Floor,

New York, NY 10036 Attn: Tracy Fu

Phone: (212) 705-8800

Facsimile: (212) 705-8801

 

with a copy to:

 

Katten Muchin Rosenman LLP

525 West Monroe

Chicago, Illinois 60661

Attn: Mark Wood

Phone: (312) 902-5200

Facsimile: (312) 902-1061

  $8,500,000  

Peninsula Master Fund, LTD, a Cayman Island entity

235 Pine Street, Suite 1818

San Francisco, CA 94104

Representative: Scott Bedford

Attention: Nick Pasco

Phone: (415) 568-3382

Facsimile: (415) 568-3385

  $4,000,000  

Peninsula Technology Fund, LP, a Delaware limited partnership

235 Pine Street, Suite 1818

San Francisco, CA 94104

Representative: Peter Schleider

Attention: Nick Pasco

Phone: (415) 568-3382 Facsimile: (415) 568-3385

  $2,000,000  

Linden Capital, LP, a Bermuda limited partnership

c/o Linden Advisors 450 Park Avenue, Suite 3001

New York, NY 10022

Attn: Chief Financial Officer

Phone: (646) 840-3500

Facsimile: (646) 840-3625

Email: jwong@lindenlp.com

  $5,000,000  



--------------------------------------------------------------------------------

Name of Buyers

 

Principal Amount of Note

O’Connor Global Convertible Arbitrage Master LTD, a Cayman Islands company

c/o UBS O’Connor LLC

One North Wacker Drive

Chicago, IL 60606

Attn: Brian Herward

Phone: 312-525-5868

Facsimile: 312-525-6271

 

with a copy to:

 

Schulte Roth & Zabel LLP

99 Third Avenue

New York, NY 10022

Attn: Ele Klein

Phone: 212-756-2376

Facsimile: 212-593-5955

  $1,850,000  

O’Connor PIPES Corporate Strategies Master LTD, a Cayman Islands company

c/o UBS O’Connor LLC

One North Wacker Drive

Chicago, IL 60606

Attn: Brian Herward

Phone: 312-525-5868

Facsimile: 312-525-6271

 

with a copy to:

 

Schulte Roth & Zabel LLP

99 Third Avenue

New York, NY 10022

Attn: Ele Klein

Phone: 212-756-2376

Facsimile: 212-593-5955

  $500,000  

O’Connor Trading Value Master LTD

c/o UBS O’Connor LLC, a Cayman Islands company

One North Wacker Drive

Chicago, IL 60606

Attn: Brian Herward

Phone: 312-525-5868

Facsimile: 312-525-6271

 

with a copy to:

 

Schulte Roth & Zabel LLP

99 Third Avenue

New York, NY 10022

Attn: Ele Klein

Phone: 212-756-2376

Facsimile: 212-593-5955

  $250,000  



--------------------------------------------------------------------------------

Name of Buyers

 

Principal Amount of Note

O’Connor Global Convertible Arbitrage II Master LTD, a Cayman Islands company

c/o UBS O’Connor LLC

One North Wacker Drive

Chicago, IL 60606

Attn: Brian Herward

Phone: 312-525-5868

Facsimile: 312-525-6271

 

with a copy to:

 

Schulte Roth & Zabel LLP

99 Third Avenue

New York, NY 10022

Attn: Ele Klein

Phone: 212-756-2376

Facsimile: 212-593-5955

  $150,000  

Radcliffe SPC, Ltd. for and on behalf of the Class A Segregated Portfolio, a
Cayman Island company

c/o RG Capital Management, L.P.

3 Bala Plaza - East, Suite 501

Bala Cynwyd, PA 19004

Phone: (610) 617-5907

Facsimile: (610) 617-0580

Attn: Michael Campbell

 

with a copy to:

 

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, PA 19103-6996

Phone: (215) 988-2700

Fax: (215) 988-2757

  $2,000,000  

Winward Capital, LP, a British Virgin Islands limited partnership

c/o Kimm Morris

Fairfield Greenwich

919 Third Avenue New York, NY 10022

Phone: (212) 319-6060

Facsimile: (212) 319-0450

  $1,500,000    

TOTAL:

  $25,750,000    

 



--------------------------------------------------------------------------------

SCHEDULE 3(a)

Subsidiaries

Electroglas International, Inc. (Delaware), with assets physically located in
California, France, Taiwan, Singapore, and Hong Kong.

EGsoft, Inc. (Delaware), with assets physically located in California.

EGsoft Holdings Corporation (Delaware), with assets physically located in
California.

Electroglas GmbH (Germany), with assets physically located in Germany.

Electroglas Private Limited (Singapore), with assets physically located in
Singapore.

Electroglas Far East Holding Company (Cayman Islands), with assets physically
located in the Cayman Islands.

Electroglas Far East Technical Services Ltd. (Shanghai), with assets physically
located in China.

Electroglas International, Inc. and Electroglas Private Limited are Significant
Subsidiaries (as defined in the Indenture).

All Subsidiaries are wholly-owned by the Company.



--------------------------------------------------------------------------------

SCHEDULE 3(c)

Capitalization

The Company’s capitalization as of March 3, 2007 is as follows:

 

    

Authorized

  

Issued and Outstanding

Common Stock, $0.01 par value:

   40,000,000 shares    26,466,000 shares

Preferred Stock, $0.01 par value:

   1,000,000 shares    0 shares

Options to purchase Common Stock:

   8,493,000 shares    3,150,000 shares1

Warrants to purchase Common Stock: 2

   715,000 shares    None

--------------------------------------------------------------------------------

1

The Options have a range of exercise prices of between $1.48 and $32.94, with
weighted average contractual lives of between 2 years and 4.2 years. Of the
options to purchase 3,150,000 shares of Common Stock outstanding, options to
purchase 25,000 shares of Common Stock were issued pursuant to the Company’s
1994 Stock Incentive Plan, options to purchase 781,000 shares of Common Stock
were issued pursuant to the Company’s 2001 Stock Incentive Plan, options to
purchase 2,090,000 shares of Common Stock were issued pursuant to the Company’s
1997 Stock Incentive Plan, options to purchase 54,000 shares of Common Stock
were issued pursuant to the Company’s 2006 Stock Incentive Plan, and options to
purchase 200,000 shares of Common Stock were issuant pursuant to no Company
stock incentive plan. Options to purchase 5,343,000 shares of Common Stock are
available for issuance under the Company’s 2006 Stock Incentive Plan. No options
are available for issuance under any other Company stock option plan.

2

The Warrants have an exercise price of $15.444 per share of Common Stock and
have an expiration date of June 15, 2007.

$8.5 million principal amount of 5.25% Convertible Subordinated Notes due June
2007. These Notes are currently convertible into an aggregate of 830,000 shares
of Common Stock at a conversion price of $10.2465 per share.

Loan and Security Agreement, dated as of July 16, 2004, by and between the
Company and Comerica Bank, as amended by that certain Amendment No. 1 to Loan
and Security Agreement dated as of January 24, 2005, as further amended by that
certain Amendment No. 2 to Loan and Security Agreement dated July 12, 2005, as
further amended by that certain Amendment No. 3 to Loan and Security Agreement
dated April 25, 2006, as further amended by that certain Amendment No. 4 to Loan
and Security Agreement dated September 6, 2006, as further amended by that
certain Amendment No. 5 to Loan and Security Agreement dated January 22, 2007
(the “Comerica Agreement”). Pursuant to the Comerica Agreement, the Company may
borrow up to $7.5 million based upon eligible accounts receivable balances.

The Company’s Shareholder Rights Plan.

Since March 3, 2007, the Company has not issued any securities other than Common
Stock issued upon the exercise of outstanding options.



--------------------------------------------------------------------------------

SCHEDULE 3(e)

Conflicts

None.



--------------------------------------------------------------------------------

SCHEDULE 3(g)

Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 3(i)

Intellectual Property Rights

 

(a) See Appendix A for a status report regarding the Company’s U.S. trademarks
as of March 14, 2007.

 

(b) See Appendix B for a status report regarding the Company’s foreign
trademarks as of March 14, 2007.

 

(c) See Appendix C for a status report regarding the Company’s U.S. patents as
of March 14, 2007.

 

(d) See Appendix D for a status report regarding the Company’s foreign patents
as of March 14, 2007.

In the ordinary course of business, the Company has entered into software
license agreements that are generally renewable by the Company.



--------------------------------------------------------------------------------

SCHEDULE 3(l)

Tax Status

None.



--------------------------------------------------------------------------------

SCHEDULE 3(p)

Transactions with Affiliates

None.



--------------------------------------------------------------------------------

SCHEDULE 3(r)

Absence of Certain Changes

None.



--------------------------------------------------------------------------------

SCHEDULE 3(aa)

Ranking of Notes

None.



--------------------------------------------------------------------------------

SCHEDULE A

Company Wire Instructions

Please send all wires to the Company as follows:

 

TO: BANK OF AMERICA

1850 GATEWAY BLVD.

CONCORD, CA 94520

 

ABA ROUTING AND TRANSIT NUMBER:   121000358       026009593 (For Wire Only)    

SWIFT CODE ( for international wires):    BofAUS3N

 

CREDIT TO:   ELECTROGLAS, INC.           5729 Fontanoso Way           San Jose,
CA 95138-1011        

ACCOUNT NUMBER: 14860-00751



--------------------------------------------------------------------------------

SCHEDULE B

Buyer Reimbursement Schedule

 

QVT Fund, LP

   $50,000